                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERROD L. HERNDON,                                Case No. 19-cv-02962-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     152 VETERANS RECOVERY OF
                                         DEFAULTED STUDENT RECRUIT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order of Dismissal, this action is DISMISSED WITHOUT PREJUDICE.

                                  14   Judgment is entered in favor of Defendants and against Plaintiff.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 7/18/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
